   4:20-cr-03074-RGK-CRZ Doc # 20 Filed: 08/21/20 Page 1 of 2 - Page ID # 39




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
               Plaintiff,
                                                        CASE NO: 4:20CR3074
      vs.

RHIANNON LEE ROJAS,                                       DETENTION ORDER
               Defendant.



      On the government's motion, the court afforded the defendant an opportunity for
a detention hearing under the Bail Reform Act, 18 U.S.C. § 3142(f).            The court
concludes the defendant must be detained pending trial.

      There is a rebuttable presumption that no condition or combination of conditions
of release will reasonably assure the defendant’s appearance at court proceedings and
the safety of the community because there is probable cause to believe the defendant
committed a drug crime under the Controlled Substances Act (21 U.S.C. § 801 et seq.),
for which the defendant could be required to serve ten or more years in prison. The
defendant has not rebutted this presumption.

      Based on the information of record, the court finds by a preponderance of the
evidence that the defendant's release would pose a risk of nonappearance at court
proceedings, and by clear and convincing evidence that the defendant's release would
pose a risk of harm to the public

      Specifically, the court finds that the defendant has a criminal history of violating
the law and court orders; violated conditions of release previously imposed by a court;
has a history of harming or threatening harm to others; is addicted to or abuses mood-
altering chemicals and is likely to continue such conduct and violate the law if released;
has substantial contacts with a foreign country and could flee the country before trial;
has limited employment contacts; has failed to appear for court proceedings in the past;
presented no evidence opposing the presumption of detention; and conditions which
restrict Defendant’s travel, personal contacts, and possession of drugs, alcohol, and/or
   4:20-cr-03074-RGK-CRZ Doc # 20 Filed: 08/21/20 Page 2 of 2 - Page ID # 40




firearms; require reporting, education, employment, or treatment; or monitor
Defendant’s movements or conduct; or any combination of these conditions or others
currently proposed or available (see 18 U.S.C. § 3142(c)), will not sufficiently ameliorate
the risks posed if the defendant is released.

                             Directions Regarding Detention

       The defendant is committed to the custody of the Attorney General or a
designated representative for confinement in a corrections facility separate, to the
extent practicable, from persons awaiting or serving sentences or held in custody
pending appeal. The defendant must be afforded a reasonable opportunity to consult
privately with defense counsel. On order of the United States Court or on request of an
attorney for the Government, the person in charge of the corrections facility must deliver
the defendant to the United States marshal for a court appearance.

       Dated this 21st day of August, 2020.

                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
